Citation Nr: 1712499	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  08-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as a result of exposure to herbicides and other toxic chemicals.

2.  Entitlement to service connection for headaches, to include as secondary to a brain tumor.

3.  Entitlement to service connection for a back disability, to include as secondary to a brain tumor.

4.  Entitlement to service connection for a hip disability, to include as secondary to medications used to treat a brain tumor and a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1977 to February 1982.  He was honorably discharged.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of the Board hearing is of record.  This case was remanded in April 2013 and September 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  Additionally, the medical opinion must provide the requisite degree of certainty for a medical nexus, which is whether it is at least as likely as not (a 50 percent or better probability) that the disorder was incurred in or aggravated by the veteran's service.  See Bloom v. West, 12 Vet. App. 185, 187 (Vet. App. 1999) (holding that "using the term 'could,' without supporting data . . . is too speculative").  The opinion must also consider all raised theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For secondary service connection claims, the opinion must discuss whether a service-connected condition caused or aggravated the veteran's condition.  Allen v. Brown, 7 Vet. App. 439, 449-50 (1995).  If the examiner feels that he or she is unable to provide a requested medical opinion without resort to mere speculation, the examiner must explain why.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

The Veteran seeks direct service connection for a brain tumor.  He also seeks service connection for headaches, a hip disability, and a back disability on a direct basis and as secondary to his brain tumor.  In addition, he seeks service connection for a hip disability as secondary to a back disability.  There are three medical opinions of record, dated September 2013, September 2016, and October 2016.  

The resolution of the claim of service connection for a brain tumor may impact whether the Veteran is entitled to service connection for headaches, a hip disability, and a back disability.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's claim for service connection for headaches, a hip disability, and a back disability, to include as secondary to a brain tumor would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

Brain tumor

The Veteran has filed a claim for entitlement to service connection for a brain tumor, to include as a result of exposure to herbicides and other toxic chemicals.  In a September 2015 decision, the Board preliminarily found that service connection for a brain tumor due to herbicide exposure was unsupported, but that service connection on a direct basis must still be considered.  

Two VA medical opinions address this claim.  The September 2013 opinion states:

Regarding the brain tumor given its malignant nature it is unclear if it evolved during the Veteran's military service.  He left service in 1982 and was diagnosed in 1993.  This association appears unlikely however cannot be reliably commented on without resorting to speculation.  Please note that the Veteran's C-Folder included a statement from his physician regarding his Astrocytoma and its treatment, but detailed records regarding diagnosis and management could not be located.

The October 2016 opinion states: 

No STRs pertaining to any symptom of anaplastic astrocytoma were found.  No information about any particular service related exposures is found in the E-Folder. There is no mention of what exposures have been conceded by the VA in his case.

The Veteran left service in 1982 and was diagnosed with anaplastic Astrocytoma in 1993. . . .  Review of the literature reveals that for Anaplastic Astrocytoma the growth rate and mean interval between onset of symptoms and diagnosis is approximately 1.5-2 years but is variable, being intermediate between that of low-grade astrocytomas and glioblastomas. . . .

Given the lack of supportive evidence (provided), it is not likely that the Veteran's Anaplastic Astrocytoma or residuals thereof incurred in or were aggravated by the Veteran's military service.

The opinion later recites verbatim the above-quoted text from the September 2013 opinion.  

The September 2013 and October 2016 opinions are both inadequate.  The two parts of the October 2016 opinion are contradictory.  The first part does not provide the requisite degree of certainty for a medical nexus (whether it is at least as likely as not that the disorder was incurred in or aggravated by the veteran's service).  The second part of the October 2016 opinion, which is identical to the September 2013 opinion, does not explain why the association cannot be resorted to without speculation.  Both opinions are inadequate for this reason, also.  The Board's September 2015 remand instructions that a medical opinion contain such an explanation were not complied with in the October 2016 opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board is required to ensure compliance with its remand orders).  For these reasons, a new medical opinion addressing service connection for the Veteran's brain tumor is required.  

Headaches

The Veteran has also filed a claim for entitlement to service connection for headaches, to include as secondary to a brain tumor.  Two VA medical opinions address this claim.  The September 2013 medical opinion states: "The headaches are at least as likely as not related by his brain tumor."  The October 2016 medical opinion is a verbatim restatement of the September 2013 medical opinion.  

Neither opinion addresses whether it is at least as likely as not that the disorder was incurred in or aggravated by the Veteran's service on a direct basis.  These opinions are also inadequate as to secondary service connection, because the opinions do not address whether a service-connected condition caused or aggravated the Veteran's brain tumor.  A new medical opinion addressing service connection for the Veteran's headaches is required.  

Back disability

The Veteran has also filed a claim for entitlement to service connection for a back disability, to include as secondary to a brain tumor.  Only the September 2013 VA medical opinion addresses this claim.  It states that the back disability was less likely than not incurred in or caused by service.  The rationale section reads: "There is no indication of back problem [sic] in the SMR.  He has very mild age related disc degeneration and no symptoms of this."    

While this opinion states the correct standard, the rationale is insufficient.  Looking at the second sentence, it is not clear what the Veteran has "no symptoms of."  The medical opinion also does not address secondary service connection.  Furthermore, an examiner cannot base a medical opinion on the lack of evidence in service treatment records while ignoring lay statements regarding symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  On remand, the examiner should also consider lay statements by the Veteran, such as those in the December 2012 hearing where the Veteran describes how he injured his back in Hawaii.  For these reasons, a new medical opinion regarding the Veteran's back disorder is required.  

Hip disability

The Veteran is also seeking service connection for a hip disability, to include as secondary to medications used to treat a brain tumor and a back disability.  During the December 2012 hearing, the Veteran testified that the steroid treatment he received for his brain tumor deteriorated his hip and contributed to his hip disability.  He also testified about how his back condition contributed to his hip disability.

Only the September 2013 VA medical opinion addresses this claim, stating that the Veteran's hip condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale reads as follows: 

He was rejected for disability for this previously.  I see no indication this should be changed.  There is no indication in the SMR of hip problems.  His right hip is normal and post service medical record [sic] indicate the left hip AVN and replacement was due to steroid use, not in the service.  

This opinion is inadequate as to secondary service connection because it does not address whether the Veteran's brain tumor or back disability caused or aggravated the Veteran's hip disability.  It also does not address the hip disorder as secondary to the Veteran's back disorder.  According to the Veteran's testimony at the December 2012 hearing transcript, the pain from his back shoots down into his legs.  A new opinion addressing secondary service connection is required.  

VA treatment records to February 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 2013 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed brain tumor, or residuals thereof, was incurred in or aggravated by the Veteran's service; and 

b. Whether it is at least as likely as not that a current or previously-diagnosed brain tumor had its onset within one year of the Veteran's discharge from his period of active service.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

3. After obtaining any additional records to the extent possible and a medical opinion regarding the etiology of the Veteran's brain tumor, obtain medical opinions regarding the following:

a. Whether the Veteran has any current or previously-diagnosed migraine headache condition; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed migraine headache condition was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any migraine headache condition that (i) is proximately due to or the result of a current or previously-diagnosed brain tumor or (ii) was aggravated by a current or previously-diagnosed brain tumor.  

Instruction 3(c) need only be addressed if the medical opinion obtained in response to Instruction 2 affirmatively states that it is at least as likely as not that (i) any current or previously-diagnosed brain tumor, or residuals thereof, was incurred in or aggravated by the Veteran's service or (ii) a current or previously-diagnosed brain tumor had its onset within one year of the Veteran's discharge from his period of active service.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

4. After obtaining any additional records to the extent possible and a medical opinion regarding the etiology of the Veteran's brain tumor, obtain medical opinions regarding the following:

a. Whether the Veteran has any current or previously-diagnosed back disability; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed back disability was incurred in or aggravated by the Veteran's service or incurred within a year of service; and

c. Whether the Veteran has any back disability that (i) is proximately due to or the result of a current or previously-diagnosed brain tumor or (ii) was aggravated by a current or previously-diagnosed brain tumor.  

Instruction 4(c) need only be addressed if the medical opinion obtained in response to Instruction 2 affirmatively states that it is at least as likely as not that (i) any current or previously-diagnosed brain tumor, or residuals thereof, was incurred in or aggravated by the Veteran's service or (ii) a current or previously-diagnosed brain tumor had its onset within one year of the Veteran's discharge from his period of active service.  

The examiner should indicate that he or she has considered lay statements regarding a back disability made by the Veteran during the December 2012 hearing.  A transcript of this hearing can be found in the Veteran's "Virtual VA Documents" folder.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

5. After obtaining any additional records to the extent possible and a medical opinion regarding the etiology of the Veteran's brain tumor, obtain medical opinions regarding the following:

a. Whether the Veteran has any current or previously-diagnosed hip disability; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hip disability was incurred in or aggravated by the Veteran's service; 

c. Whether the Veteran has any hip disability that (i) is proximately due to or the result of a current or previously-diagnosed brain tumor, or (ii) was aggravated by a current or previously-diagnosed brain tumor; and

d. Whether the Veteran has any hip disability that (i) is proximately due to or the result of medications used to treat a brain tumor, or (ii) was aggravated by medications used to treat a brain tumor.  

Instructions 5(c) and 5(d) need only be addressed if the medical opinion obtained in response to Instruction 2 affirmatively states that it is at least as likely as not that (i) any current or previously-diagnosed brain tumor, or residuals thereof, was incurred in or aggravated by the Veteran's service or (ii) a current or previously-diagnosed brain tumor had its onset within one year of the Veteran's discharge from his period of active service.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

6. After obtaining any additional records to the extent possible and a medical opinion regarding the etiology of the Veteran's back disability, obtain medical opinions regarding the following:

a. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hip disability was incurred in or aggravated by the Veteran's service; 

b. Whether the Veteran has any hip disability that (i) is proximately due to or the result of a current or previously-diagnosed back disability, or (ii) was aggravated by a current or previously-diagnosed back disability; and

c. Whether the Veteran has any hip disability that (i) is proximately due to or the result of medications used to treat a back disability, or (ii) was aggravated by medications used to treat a back disability.  

Instructions 6(b) and 6(c) need only be addressed if the medical opinion obtained in response to Instruction 4 affirmatively states that it is at least as likely as not that any current or previously-diagnosed back disability was incurred in or aggravated by the Veteran's service.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

7. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


